     Case 4:18-cv-05393-DMR Document 34-1 Filed 12/19/18 Page 1 of 2



 1   LORI E. ANDRUS (SBN 205816)
     lori@andrusanderson.com
 2   ANDRUS ANDERSON LLP
     155 Montgomery Street, Suite 900
 3
     San Francisco, CA 94104
 4   Telephone:    (415) 986-1400
     Facsimile:    (415) 986-1474
 5
     Attorneys for Plaintiff
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                        OAKLAND DIVISION
10

11    JANE DOE,                                     CASE NO. 4:18-cv-05393-DMR
12                    Plaintiff,                    DECLARATION OF LORI E. ANDRUS
13                                                  IN SUPPORT OF REQUEST FOR
              vs.                                   ENTRY OF DEFAULT
14
      STUART DINNIS,
15
                      Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28


     DECLARATION OF LORI E. ANDRUS IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT
                                                                  Case No: 4:18-cv-05393-DMR
     Case 4:18-cv-05393-DMR Document 34-1 Filed 12/19/18 Page 2 of 2



 1   I, Lori Andrus, declare as follows:

 2          1.      I am a partner in the law firm of Andrus Anderson LLP. I am duly admitted to

 3   practice before the courts of the State of California, including the United States District Court for

 4   the Northern District of California. I have personal knowledge of the facts set forth in this

 5   declaration, and, if called as a witness, I could and would testify thereto. I submit this declaration

 6   in support of Plaintiff’s Request for Entry of Default against Defendant Stuart Dinnis.

 7          2.      The Complaint in this lawsuit was filed on April 23, 2018.

 8          3.      Defendant Dinnis was properly served with the Complaint and the Summons via

 9   the Hague Convention on June 4, 2018. See Certificate of Service of Foreign Process and
10   Affidavit of Service, attached hereto as Exhibit A, and previously filed with the Court (Docket
11   No. 16).
12          4.      The deadline for Defendant Dinnis to answer or otherwise respond to the
13   Complaint was June 25, 2018.
14          5.      Defendant Dinnis has failed to appear, plead, or otherwise defend within the time
15   allowed under the Federal Rules of Civil Procedure.
16          6.      Defendant Dinnis is neither a minor nor an incompetent person.
17          I declare under penalty of perjury pursuant to the laws of the state of California that the
18   foregoing is true and correct. Executed on this 19th day of December at San Francisco, California.
19
                                                                /s/ Lori E. Andrus
20                                                                  Lori E. Andrus
21

22

23

24

25

26

27

28
                                               1
           DECLARATION OF LORI E. ANDRUS IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT
                                                                    Case No: 4:18-cv-05393-DMR
